DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 03/16/2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 03/08/2022 has been entered. Applicant’s amendments to the claims have overcome the 35 U.S.C. 103 rejection previously set forth in the previous office action.
Allowable Subject Matter
Claims 1-6, 8-16, and 18-19 are allowed.
The following is an examiner’s statement of reasons for allowance: independent claim 1 contains the limitations regarding a two camera housing hinged panoramic imaging device that makes a determination to output guide information to a user to adjust the angle of the first or second camera housings to a designated angle based on identifying that the matching feature points between the first and second images taken by the first and second cameras is less than a predetermined number, then determines if an angle of only one of the housings is the designated angle, then the that housing’s camera’s image is used and other camera is excluded from use. At the time of the effective filing date of the application, these limitations had not been fully anticipated and it would not have been obvious to one of ordinary skill in the art to combine elements of the prior art to meet this limitation. Independent claim 11 is allowed for the same reasons as claim 1. The dependent claims are allowed for the reasons concerning the independent claims. 
The closest prior art, Kwak et al. (US 20140098188), Kang et al. (US 20170094168), and Oberdoerster et al. (US 20200382702) either singularly or in combination fail to anticipate or render obvious the above described limitations. While the prior art teaches elements regarding a first and second camera on a hinged device that is capable of taking panoramic images, the prior art is silent with regard to treating the activation inclusion of either the first or second camera based on if the first or second angles of the first or second cameras is not the designated angle or more after a determination based on insufficient matching feature points.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Kim whose telephone number is (571)272-3527. The examiner can normally be reached Monday - Friday: 9:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571) 272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        

/MATTHEW DAVID KIM/Examiner, Art Unit 2483